CONFIDENTIAL June 17, 2009 [REDACTED] VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C.20549-4561 Attn: Cecilia Blye Office of Global Security Risk RE: Comment letter dated September 23, 2008 Dear Ms. Blye: We are responding to the comments contained in your letter dated May 14, 2009 (the “Comment Letter”), with respect to the Stena AB (the “Company”) Form 20-F for the year ended December 31, 2008 (the “20-F”).In the Comment Letter, the staff of the Securities and Exchange Commission (the "Staff") requested that the Company describe the nature and extent of its “past, current, and anticipated contacts with Sudan, whether through subsidiaries, or other direct or indirect arrangements.”In addition, the Staff requested that the Company describe “any developments related to the OFAC inquiry dated August 4, 2007, pertaining to contacts with Iran,” and whether the Company has had “any contacts with Iran, direct or indirect” since October 31, 2008. Ms.
